Citation Nr: 0926845	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-09 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the Veteran filed a timely notice of disagreement 
(NOD) as to the October 2004 decision denying a rating in 
excess of 10 percent for a service-connected cervical spine 
disorder, including discogenic disease with stenosis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
following November 2008 and February 2009 Board remands.  It 
was originally on appeal from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The Veteran testified at a hearing at the RO before the 
undersigned in January 2009; a transcript of the hearing is 
associated with the claims file and has been reviewed.  


FINDINGS OF FACT

1.  On October 29, 2004, the RO notified the Veteran of its 
decision denying his increased rating claim.  The notice 
included a VA Form 4107 which explained the Veteran's 
appellate rights, including the fact that he had one year 
from the date of the letter to appeal the decision.  

2.  The Veteran filed a NOD on November 23, 2005.  


CONCLUSION OF LAW

The Veteran did not file a timely NOD with regard to the 
October 2004 decision denying a rating in excess of 10 
percent for a service-connected cervical spine disorder, 
including discogenic disease with stenosis.  38 C.F.R. 
§§ 20.101(d), 20.200, 20.302, 20.305 (2008).    





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before the Board can address the merits of the Veteran's 
claim, it must first determine whether it has jurisdiction 
over the issue.  The Board has the jurisdiction, as well as 
the obligation, to assess its jurisdiction.  See Marsh v. 
West, 11 Vet. App. 468 (1998).  Within the VA regulatory 
system, the Board is the sole arbiter of decisions concerning 
its jurisdiction.  38 C.F.R. § 20.101(d).  

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a NOD is 
timely, at any stage in a proceeding before it, regardless of 
whether the agency of original jurisdiction (AOJ) addressed 
such a question.  When the Board, on its own initiative, 
raises a question as to a potential jurisdictional defect, 
all parties to the proceeding and their representative(s), if 
any, will be given notice of the potential jurisdictional 
defects and granted a period of 60 days following the date on 
which such notice is mailed to present written argument and 
additional evidence relevant to jurisdiction and to request a 
hearing to present oral argument on the jurisdictional 
question(s).  38 C.F.R. § 20.101(d).    

In this case, the Board finds that the Veteran was provided 
proper notice of the potential jurisdictional defect by way 
of an August 2008 letter from the Board.  In that letter, the 
Veteran was advised that his NOD was defective, as it was not 
timely filed within one year of the October 2004 rating 
decision.  The Veteran was advised that he had 60 days to 
respond to this letter.  The record reflects that the Veteran 
responded in September 2008 and indicated that he wished to 
have a hearing before a member of the Board of Veterans' 
Appeals to present oral argument relevant to jurisdiction.   

The Board remanded the case in November 2008 so that the 
requested hearing could be conducted.  The travel Board 
hearing took place at the RO in January 2009.  The issue of 
jurisdiction was not addressed at the hearing, and the Board 
remanded the case a second time in February 2009 to give the 
Veteran an opportunity to address specifically the matter of 
the timeliness of the NOD.  

The RO sent notice in March 2009 asking whether the Veteran 
wished to have another Board hearing to address the issue of 
the timeliness of the NOD.  In April 2009, the Veteran 
responded that he did not want a hearing.  

An untimely NOD deprives the Board of jurisdiction to 
consider the merits of an appeal.  38 U.S.C.A. § 7105(c); see 
Marsh v. West, 11 Vet. App. 468, 470 (1998).  It is well 
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  With regard to 
the issue of timeliness of a NOD, the Board has the 
jurisdiction, as well as the obligation, to assess its 
jurisdiction.  See Marsh, 11 Vet. App. at 471.

Because the Veteran has not complied with the legal 
requirement of filing a timely NOD and has not presented any 
evidence or testimony on the subject, the law is dispositive 
of the issue, and the issue must be dismissed.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  

Finally, the Board has considered the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), which imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, the Court has held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).    


	(CONTINUED ON NEXT PAGE)





ORDER

A timely NOD to the October 2004 rating decision was not 
filed, and the appeal is dismissed. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


